Citation Nr: 0418695	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

The propriety of the initial 40 percent evaluation for the 
service-connected low back disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1989 to 
January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The issue of entitlement to a rating higher than 40 percent 
for the service-connected low back disability is addressed 
hereinbelow, while the issue of a rating higher than 60 
percent is addressed in the REMAND portion of this document.  
This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The symptoms of the service-connected low back disc 
disease are shown to be productive a disability picture that 
more nearly approximates that of a pronounced degree 
beginning at the time of her discharge from service.  




CONCLUSION OF LAW

The criteria for an increased initial rating of 60 percent 
for the service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5292, 
5293 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  

The veteran's service medical records show that she sustained 
a back injury in April 1997.  The January 1998 separation 
examination report reflected continued back pain and reduced 
range of motion.  The diagnosis was mechanical back pain.  

On VA general medical examination in June 1998, the veteran 
was noted to be in good general health.  She reported that 
the injured her back lifting a hose while working on the 
flight deck of an aircraft carrier.  The examiner noted that 
service medical records indicated desiccation of discs and a 
mild disc bulge with no spinal stenosis.  

The veteran complained of continued low backache with pain, 
stiffness and fatigability.  She indicated that she took no 
medications.  She described flare-ups on a daily basis, 
mainly related to sleeping.  She reported that she avoided 
bending and lifting.  She stated that her left leg sometimes 
gave out.  

On examination, there was spasm and tenderness of the right 
paraspinal muscles.  Her flexion was to 60 degrees; extension 
was to 10 degrees; lateral flexion was to 20 degrees, 
bilaterally; and rotation was to 30 degrees, bilaterally.  No 
motor deficits were noted.  Sensory and motor examinations 
were unremarkable.  Gait and station were unremarkable.  The 
diagnosis was that of chronic lumbosacral strain and 
degenerative joint disease.  

A February 1999 letter from Kenneth Rogers, D.O. indicates 
that the veteran was seen for a spinal evaluation.  She 
complained of intractable low back pain radiating on the 
right, greater than the left, to the right lower extremity 
posteriorly to approximately the calf.  She denied 
parasthesias and numbness but did report sleep disturbance on 
position changes.  

Flexion and extension of her lumbar spine worsened her 
symptoms.  Dr. Rogers noted that the veteran took Percocet at 
bedtime to help her sleep.  On physical examination, there 
was tenderness to palpation along the right sacroiliac joint 
in the central L5-S1 region.  The impression was that of L5-
S1 degenerative joint disease.  The plan was a provocative 
discography.  

In a March 1999 letter, Dr. Rogers indicated that the post 
discographic CT scans clearly revealed a significant 
degeneration at the L5-S1 disc, as well as a grade III 
degeneration of the L4-5 disc.  Although the veteran was well 
healed from the discography, she reported an increase in 
pain.  

The veteran underwent anterior lumbar L5-S1 discectomy and 
lumbar fusion in August 1999.  She attended physical therapy 
for three months following her surgery.  

An April 2000 letter from Robert J. Ponzio, D.O. indicates 
that although the veteran's symptoms were initially much 
improved, her condition relapsed to some degree.  She 
complained of constant pain.  

The veteran testified at a hearing before an RO hearing 
officer in May 2000.  She indicated that she had worn a back 
brace since her initial injury and currently wore a back 
brace all of the time except while sleeping.  She noted that 
she took medication to help her sleep, as well as medication 
to help control her back pain.  She stated that she had 
trouble driving because she had to stop and stretch in effort 
to alleviate her pain.  

She testified that she had pain shooting down her right leg.  
She noted that most activities caused pain and that she 
avoided taking larger amounts of medication because she had 
two children who required care.  

The veteran underwent further surgery in June 2000.  The 
procedures included L4-5 discectomy and decompression with 
bilateral foramenotomy, partial facetectomy and 
posterolateral L4-S1 lumbar fusion.  

A VA examination was conducted in August 2000.  The examiner 
noted that the veteran had undergone two surgeries.  The 
veteran complained of severe pain in the back, worse with 
walking, standing, sitting or lifting any heavy objects.  She 
reported that she wore a transcutaneous electrical nerve 
stimulation (TENS) unit on a constant basis, as well as a 
brace for support.  She also reported that she took 
medication for muscle spasms and pain.  

On examination, there was evidence of paraspinal muscle 
tenderness and spasm.  Her range of motion testing revealed 
flexion to 40 degrees, extension to five degrees, lateral 
flexion to 15 degrees bilaterally and rotation to 15 degrees.  
The impression was that of degenerative joint disease of the 
lumbosacral spine, with evidence of paraspinal muscle spasm 
and tenderness.  The examiner again noted that the veteran 
utilized a TENS unit and wore a back brace.  

The veteran submitted to a further VA examination in December 
2002.  She complained of constant pain radiating down her 
lower extremities, right greater than left.  She reported 
that she was on Methadone to help alleviate her symptoms.  
The veteran described numbness involving the lower 
extremities.  She indicated that she could walk approximately 
one block at a time, and that she had been issued a 
handicapped sticker.  She denied bladder and bowel 
dysfunction.  

On examination, the veteran had moderate to severe spasms of 
the lumbar spine region.  The range of motion testing 
revealed flexion to 40 degrees, extension to five degrees, 
lateral rotation to 15 degrees bilaterally, and lateral 
flexion to 15 degrees bilaterally.  Neurological examination 
demonstrated preserved knee and ankle reflexes.  

The impression was that of chronic severe lower back pain 
with radicular features.  There was evidence to suggest a 
moderate degree of fatigability.  The examiner noted that the 
veteran was prone to fluctuation and progression in her 
symptomatology, but that he could not predict the amount of 
future dysfunction.  


III.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  To the extent 
that favorable action has been taken in this matter, 
discussion of VCAA is not required at this time.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's service-connected low back disability is 
evaluated pursuant to the criteria for intervertebral disc 
syndrome.  The Board notes that during the course of the 
veteran's appeal, the regulation pertaining to rating 
intervertebral disc syndrome was revised, effective September 
23, 2002.  See 67 Fed. Reg. 54,345-49 (August 23, 2002).  

As the veteran's claim for an increased rating for low back 
disability was pending when the regulation pertaining to 
intervertebral disc syndrome was revised, she is entitled to 
the version of the law most favorable to him, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  

Under the old Diagnostic Code 5293, as in effect prior to 
September 23, 2002, intervertebral disc syndrome that is 
moderate with recurring attacks warrants a 20 percent rating.  
Intervertebral disc syndrome that is severe with recurring 
attacks and with intermittent relief warrants a 40 percent 
rating.  

Intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating. 
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  

The revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  

Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).  

Having reviewing the entire evidentiary record, the Board 
concludes that the veteran's low back disability more nearly 
approximates the criteria under the older version of the 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome.  

In this regard, the Board observes that the veteran's 
complaints include significant, constant pain.  Per her 
report, she has been medicated for pain and muscle spasms.    
She reports flare-ups and is noted to have further functional 
impairment from fatigue.  She has painful, limited motion.  
Her back disability causes sleep disturbance.  She complains 
of radiating pain into both lower extremities, as well as 
numbness of the lower extremities.  She states that the 
disability has a significant impact on her ability to 
function.

Additionally, the veteran has undergone two surgeries, which 
involved discectomy, lumbar fusion, and bone grafting in the 
time since her discharge from service in 1998.  She continued 
to complain of significant pain and disruption of daily 
activities postoperatively.  

Accordingly, given the increasing nature and severity of the 
veteran's symptoms beginning at the time of her discharge 
from service, the Board concludes that an initial 60 percent 
rating is warranted for the service-connected low back 
disability.  



ORDER

An initial increased evaluation of 60 percent for the 
service-connected low back disability is granted, subject to 
the criteria governing the payment of monetary benefits.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of this appeal.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO contacted the veteran via letter in July 2001 and 
April 2002 and apprised her of the VCAA.  However, the 
letters did not specifically instruct her of the evidence and 
information necessary to substantiate her claim, nor did they 
specifically indicate which evidence she should provide and 
which would be obtained on her behalf.  

The report of the December 2002 VA examination indicates that 
the veteran has been on pain relievers, apparently prescribed 
by her private physician, to help alleviate her symptoms.  
The veteran should be informed that records pertaining to 
current treatment could support an evaluation in excess of 
the 60 percent granted hereinabove.  The RO in this regard 
must ensure compliance with the mandates of VCAA.  

The Board also observes that the veteran has not been 
afforded an examination of her back disability since December 
2002.  As information pertaining to the veteran's present 
level of functioning would be beneficial in determining the 
appropriate evaluation of the disability, the Board concludes 
that a current examination should be conducted.  

The RO should thereafter address the assignment of a rating 
in excess of the 60 percent granted hereinabove for the 
service-connected low back disability.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and her 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature and extent of the service-
connected low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The existence of any ankylosis of the 
lumbar spine should also be identified.  
The examiner should indicate whether 
there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  If intervertebral disc syndrome 
is identified, the examiner should note 
the total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected low back 
disability, the RO should ensure that both 
the old and new diagnostic criteria are 
considered.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and her 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the new diagnostic criteria for 
evaluating disabilities of the spine.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



